DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 18 August 2022 is acknowledged.  The traversal is on the ground(s) that claims 1 and 16 have the same or corresponding special technical features and therefore have the same inventive concept.  This is not found persuasive because the restriction requirement for this case is based on US practice (35 USC 121) and is analyzed based on claimed inventions being independent and/or distinct, not based upon a national stage filing under 371, i.e. analyzed based upon lack of unity of invention. The inventions are considered independent and/or distinct for the reasons outlined in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 110 (liquefied gas tank).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 7, 9 and 10 are objected to because of the following informalities:  
Regarding claim 4, use of the tilde is not standard US practice for reciting ranges in a claim. Is it intended to represent 1/20 to about (or approximately) 1/10,000 or 1/20 to 1/10,000? The office recommends amending to be in line with conventional US practice, e.g. by stating “1/20 to 1/10,000” or “1/20-1/10,000”.
Regarding claims 7, 9 and 10, recitation of “at least part of the sub reactors” appears to be a translation error, where use of “part” is somewhat misleading. The office believes Applicant intended a whole number of sub reactor(s) (i.e. not a part of) and recommends amending accordingly, e.g. by reciting “at least one” (or “at least two”, etc.).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-15, it is unclear what is intended to be encompassed by “a satellite-type tower kettle” (emphasis added). What deviations from the claimed configuration which follows are intended to be within the scope of “type”? Given that the claimed configuration of a main tower kettle interconnected with a plurality of surrounding sub-reactors is not standard in the art, use of “type” to describe satellite, also an unconventional term in this art/context, is unclear.
Regarding claims 1, 4 and 5, it is noted that claim 1 recites “a plurality of sub-reactors” (plural). Subsequent recitations of “the sub-reactor” (singular) is therefore unclear. Are the limitations referring to “the sub-reactor” intending to limit all of the sub-reactors of the apparatus or only one of the plurality, and which one? The office recommends redrafting to make clear the intended interconnections between the plurality of sub-reactors and the main tower kettle.
Claim 3 recites the limitation "each of the first outlets" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 only recites “a first outlet” (singular) associated with the main tower kettle. It is unclear to what outlets (plural) Applicant is referring in claim 3.
Regarding claim 8, the claim recites “a side-line extraction outlet” (singular) then proceeds to list three different outlets, including a gasoline fraction extraction outlet, a diesel fraction extraction outlet, and a residual fraction oil extraction outlet arranged from top to bottom, which is inconsistent with the initial limitation. It is unclear how many outlets are intended to be encompassed by the claim.
Regarding claim 15, it is unclear to which spray inlet “the spray inlet” (singular) refers, where claim 1 introduces a plurality of spray inlets. Are all spray inlets arranged at the feeding section?

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  discussion of the allowable subject matter which follows is based upon the office’s understanding of the claimed invention in light of the rejections under 35 USC 112(b). The prior art does not disclose or suggest the claimed vacuum distillation tower configuration, comprising a main tower kettle and a plurality of sub-reactors arranged outside and surrounding the main tower kettle, the main tower kettle provided with a first outlet and a plurality of spray inlets, the sub-reactors are each provided with a second outlet and a first inlet, the spray inlets are connected with each of the second outlets in one-to-one correspondence; and a rectifying section located above the main tower kettle, communicated with the main tower kettle via a top opening thereof. The prior art does not appear to disclose or suggest the particular configuration with respect to the main tower kettle and a plurality of sub-reactors interconnected therewith as represented in the instant claims.
Matsumoto (CN 1532179, machine translation provided herewith) is considered to be the closest prior art. Matsumoto discloses a distillation column 10 and multiple reboilers 30 arranged in parallel (see Abstract; Fig. 1). The distillation column may be assembled with a vacuum device (see p. 4, paragraph beginning “can also be set”). The biggest difference between the Matsumoto reference and the instant claims is that Matsumoto discloses reboilers and not reactors, as claimed. While there may be some similarities in functionality, e.g. heating and recirculating bottom material from a distillation column, a reboiler is not equivalent to a reactor. Furthermore, Matsumoto does not disclose the kettle/rectifying section configuration and the adjustable spray inlets as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772